Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2019

                                     No. 04-19-00366-CR

                                       April OROSCO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR5505
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
        On October 18, 2019, appellant’s appointed counsel filed a motion to withdraw as
counsel and an amended brief pursuant to Anders v. California, 368 U.S. 738 (1967), in which he
asserts there are no meritorious issues to raise on appeal.

        After reviewing counsel’s motion to withdraw and brief, we conclude counsel has not
fully complied with Kelly v. State because there is no indication counsel has informed his client
of her pro se right to seek discretionary review should this court declare appellant’s appeal
frivolous. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).

      It is therefore ORDERED that appellant’s counsel file a response indicating he has
complied with the above Kelly requirements by December 2, 2019.




                                                    _________________________________
                                                    Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court